—In an action to recover damages for breach of contract, the defendant Nova Casualty Company appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Scheinkman, J.), entered August 4, 2008, as denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of the judgment in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501 [a] [1]; Mount Vernon City School District v Nova Casualty Company, 78 AD3d 1028 [2010] [decided herewith]). Dillon, J.P., Santucci, Dickerson and Chambers, JJ., concur.